Title: To Thomas Jefferson from Francis Taylor, 3 April 1781
From: Taylor, Francis
To: Jefferson, Thomas



Sir
Winchester April 3d. 1781.

The German Troops arrived here the 5th ultimo, and Col. Wood set out that evening from hence to Philadelphia and has not yet returned. On receiving your letter by the Dragoon, I sent an Officer to the County Lieutenant of Frederick in Maryland, to have a Guard, Waggons &c. ready to proceed with the Troops from Potowmack. He informed me they should be ready this day, and I marched the 31st last month, and the next day received orders from Colo. Wood by express from Frederick Town to return to this place, where the German Troops now are, and Colo. Wood informs me they are to remain in this neighbourhood.
I have not discharged any of the Soldiers, but intended after having marched to Potowmack to have returned to the Barracks, and there to have settled their accounts and discharged them. But as the Germans will be continued in the State some time longer, those men who enlisted to serve only in Albemarle, now insist on being discharged, and I have promised to grant them when Colo. Wood arrives, which will reduce the Regiment to considerably less than one hundred men. I should be glad if the whole could be discharged, as it appears hard on those who will be continued, who have had only the same bounty &c. and are now in a most naked situation, and much in want of money. I think a small Militia Guard would be sufficient over the Germans, who are very orderly and easily governed. The Arms of the Soldiers who will be discharged I shall have stored here, and I think had better be taken down by the Drafts from this place.

There are still at the Barracks in Albemarle part of the Regiment of Guards. I suppose Colo. Wood will order those who enlisted to serve in this State to this place, and the others to be discharged. I am in hopes Mr. Martin has drawn pay for us (of which both Officers and Men are in great need) and I am in hopes cloathing for the Soldiers will be sent them soon, otherwise they will not be able to do duty in a little time, and most of them are intirely without Shoes. I hope your Excellency will take such steps to have us paid and cloathed as will render us serviceable and I am in hopes the Soldiers may all be discharged, as the few that will be left can be of but little service and will be much dissatisfied. Be pleased to let me be informed what is to be done, and whether the Assembly made any determination at the last meeting in favour of our Officers, who think it very partial to be excluded from receiving the advantages of other Officers. With the highest respect I am Your most obedient Hble servant,

Fran Taylor

